Exhibit 10.1

Big Sioux

Community Water System, Inc.

Box 158 • EGAN, SOUTH DAKOTA 57024 • (605) 997-2098

Addendum to Water Purchase Agreement dated June 2nd, 2000

THIS addendum to the existing WATER AGREEMENT made and entered into this
28th day of February, 2007, by and between Big Sioux Community Water Systems,
Inc., a South Dakota corporation, of Rural Route, Egan, South Dakota,
hereinafter referred to as “Big Sioux” and Dakota Ethanol LLC., a South Dakota
corporation, of Wentworth, South Dakota, hereinafter referred to as “Dakota
Ethanol,” as follows:

WHEREAS, Big Sioux is organized and exists for the purpose of constructing and
operating a water distribution system within a designated area in which the
Ethanol Plan is located; and

WHEREAS, Dakota Ethanol desires to purchase raw water from Big Sioux pumped from
the Skunk Creek Aquifer, Lake County, and derive both its domestic and fire
protection from a 500,000 gallon elevated tank at the plant site

WHEREAS, Big Sioux is desirous of continuing to sell water to Dakota Ethanol,

NOW THEREFORE, in consideration of the terms, conditions, and mutual covenants
herein contained, the parties agree as follows:

All terms and conditions of the agreement between the parties dated June 2,
2000, shall be extended and existing parameters of service remain the same
except:

1.     Non-potable water may be furnished from multiple wells finished in the
Skunk Creek aquifer.

2.     For the cost of water flowing through the master meter located at the
Brant facility, Dakota Ethanol shall pay fifty-five (55) cents per thousand
gallons metered.  This price may be altered based on the criteria set forth in
the original agreement.

3.     The term of this contract shall be for a period of six (6) months
beginning January 1st, 2007.  The parties agree to extend this agreement for
such additional terms and conditions as the parties may mutually agree.

4.     Given the water usage history of Dakota Ethanol, and the probability that
Dakota Ethanol will continue to exceed the parameters of water supply outlined
by this agreement, Big Sioux


--------------------------------------------------------------------------------


does not guarantee that the water supply parameters outlined in this contract
can continue to be met during the period covered by this contract.  Dakota
Ethanol hereby agrees to indemnify and hold Big Sioux harmless from and against
any and all claims, actions and causes of action of any kind or nature
whatsoever (including costs and reasonable attorney fees) arising out of or
related to Big Sioux’s obligations to provide specific well water flows pursuant
to this Agreement.  Without limiting the generality of the foregoing, Dakota
Ethanol specifically agrees that it will indemnify and hold Big Sioux harmless
from and against any claims relating to personal injury, financial loss or
property damage relating to a failure of Big Sioux to meet specific well water
flows.

IN WITNESS WHEREOF, the parties have hereunto executed this agreement by and
through their authorized officers, on the date first above written.

BIG SIOUX COMMUNITY WATER SYSTEM, INC.

 

 

 

By:

/s/ Thomas Kansanback

 

 

Its Vice Chairman

 

 

 

 

Attest:

 

 

 

 

 

 /s/ Andy Groos

 

Its Secretary

 

 

 

 

 

 

DAKOTA ETHANOL, LLC

 

 

 

By:

 /s/ Brian Woldt

 

 

Its Chairman

 

 

 

 

 

 

Attest:

 

 

 

 

 

/s/ Dale Thompson

 

Its Secretary

 

 


--------------------------------------------------------------------------------